Per Curiam.

We adopt the findings of the board and its conclusions that respondent violated the Disciplinary Rules as charged. Respondent is hereby indefinitely suspended- from the practice of law. A condition of respondent’s possible reinstatement will be evidence of compliance with his contract with OLAP. Costs are taxed to respondent.

Judgment accordingly.

Moyer, C.J., Resnick, Cook and Lundberg Stratton, JJ., concur.
Douglas, F.E. Sweeney and Pfeifer, JJ., would suspend respondent for two years with one year stayed.